10.1


FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.






 

           
)
 
In the Matter of
)
STIPULATION AND CONSENT
 
)
TO THE ISSUANCE OF AN
REPUBLIC BANK & TRUST COMPANY
)
ORDER TO CEASE AND DESIST
LOUISVILLE,KENTUCKY
)
 
 
)
FDIC-08-308b
(Insured State Nonmember Bank)
)
 
    
)
 


Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST ("CONSENT AGREEMENT") by the Federal Deposit Insurance
Corporation ("FDIC") it is hereby stipulated and agreed by and among
representatives of the FDIC and Republic Bank & Trust Company, Louisville,
Kentucky ("Bank") as follows:
 
1.           The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING ("NOTICE") detailing the unsafe and unsound banking
practices alleged to have been committed by the Bank and of its right to a
hearing on the charges under section 8(b) of the Federal Deposit Insurance Act
("Act"), 12 U.S.C. § 1818(b), and has knowingly waived that right.
 
2.  The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the charges of unsafe or unsound banking practices, hereby
consents and agrees to the issuance of an ORDER TO CEASE AND DESIST ("ORDER") by
the FDIC.
 
 
 

--------------------------------------------------------------------------------

 
3.           The Bank further stipulates and agrees that such ORDER shall be
deemed to be a cease-and-desist order which has become final and unappealable,
and that the ORDER shall become effective ten (10) days after its issuance by
the FDIC and fully enforceable by the FDIC pursuant to the provisions of section
8(i) of the Act, 12 U.S.C. § 1818(i), subject only to the conditions set forth
in paragraph 4 of this CONSENT AGREEMENT.
 
4.           In the event the FDIC accepts this CONSENT AGREEMENT and issues the
ORDER, it is agreed that no action to enforce the ORDER will be taken by the
FDIC in the United States District Court or the appropriate Federal Circuit
Court unless the Bank, any Bank institution-affiliated party, as that term is
defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), or any of its
successors or assigns, has violated or is about to violate any provision of the
ORDER.
 
5.           The Bank hereby waives:
 
(a)           The receipt of a NOTICE;
 
(b)           All defenses and counterclaims of any kind to this proceeding;
 
(c)           A hearing for the purpose of taking evidence on the allegations in
the NOTICE;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The filing of proposed findings of fact and conclusions of law;
 
(e)           A recommended decision of an Administrative Law Judge; and
 
(f)           Exceptions and briefs with respect to such recommended decision.
 
Dated this 20th day of February, 2009.


FEDERAL DEPOSIT INSURANCE
 
REPUBLIC BANK & TRUST COMPANY
CORPORATION,
 
LOUISVILLE, KENTUCKY
LEGAL DIVISION
         
By:
 
By:





/s/ Louis J. DiPetro
 
/s/ Ronald F Barnes
Louis J. DiPietro
 
Ronald F. Barnes
Deputy Regional Counsel
 
Director
               
/s/ Campbell Brown
   
Campbell Brown
   
Director
               
/s/ Stan Curtis
   
Stan Curtis
   
Director
               
/s/ Laura M. Douglas
   
Laura M. Douglas
   
Director
               
/s/ George E. Fischer
   
George E. Fischer
   
Director
     

 
 
 

--------------------------------------------------------------------------------

 
 

         
/s/ D. Harry Jones
   
D. Harry Jones
   
Director
               
/s/ Tom Jurich
   
Tom Jurich
   
Director
               
/s/ Kent Oyler
   
Kent Oyler
   
Director
               
/s/ Mary Ellen Slone
   
Mary Ellen Slone
   
Director
               
/s/ A. Scott Trager
   
A. Scott Trager
   
Director
               
/s/ Bernard M. Trager
   
Bernard M. Trager
   
Director
         
/s/ Steven E. Trager
   
Steven E. Trager
   
Chairman of the Board
               
Comprising the Board of
   
Directors of
   
REPUBLIC BANK & TRUST COMPANY
   
LOUISVILLE, KENTUCKY

 